         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 1 of 24



 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
     JACOB R. SORENSEN (CA Bar No. 209134)
 3
     jake.sorensen@pillsburylaw.com
 4   LAURA C. HURTADO (CA Bar No. 267044)
     laura.hurtado@pillsburylaw.com
 5   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111
 6   Telephone: (415) 983-1000
     Facsimile: (415) 983-1200
 7

 8   Attorneys for Defendants
     KEMET CORPORATION, KEMET ELECTRONICS
 9   CORPORATION, TOKIN CORPORATION and
     TOKIN AMERICA, INC.
10

11   [Additional Counsel Listed on Signature Page]

12
                              UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14

15                                SAN FRANCISCO DIVISION

16
     IN RE CAPACITORS ANTITRUST                      Master File No. 3:14-cv-03264-JD
17   LITIGATION                                      MDL No. 2801
18
                                                     DEFENDANTS’ OPPOSITION TO
     This Document Relates To:
19                                                   FLEXTRONICS’S MOTION TO
     All Actions
                                                     MODIFY PROTECTIVE ORDER
20
                                                     Date: May 30, 2019
21                                                   Time: 10:00 a.m.
                                                     Place: Courtroom 11, 19th Floor
22                                                   Hon. James Donato
23

24

25

26
27

28

     4831-4972-9173                                            DEFS.’ OPPOSITION TO FLEXTRONICS’S
                                                              MOTION TO MODIFY PROTECTIVE ORDER
                                                                        Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 2 of 24



 1                                                  TABLE OF CONTENTS

 2                                                                                                                                  Page

 3   I. INTRODUCTION ............................................................................................................ 1

 4   II. STATEMENT OF FACTS ............................................................................................... 3
 5        A. The Capacitors Litigation. ......................................................................................... 3
 6        B. Inductors Antitrust Litigation ..................................................................................... 5
 7
     III. ARGUMENT ................................................................................................................... 6
 8
          A. Flex Has Not Met its Burden to Demonstrate Both Relevance and the
 9           Discoverability of the Requested Material in the Collateral Litigation ..................... 6

10             1. Flex Has Failed to Identify the Material at Issue ................................................. 6
11             2. Flex Fails to Make a Showing of Relevance or Discoverability .......................... 8
12             3. A Substantial Amount of Duplicative Discovery Will Not be Avoided .............. 9
13             4. The Motion Seeks to Circumvent the Discovery Proceedings in the Inductors
14                Litigation ............................................................................................................ 10

15        B. The Requested Modification of the Protective Order Would Undermine the
             Reliance Interests of Defendants .............................................................................. 11
16
          C. The Requested Modification of the Protective Order Would Impinge On the
17           Rights of Third Parties.............................................................................................. 12
18             1. Capacitors Defendants Not Named in Inductors Litigation .............................. 12
19
               2. Entities Not Named as a Party to Either Litigation ............................................ 12
20
          D. If the Court is Inclined to Grant Flex’s Motion, it Should Impose Safeguards........ 13
21
     IV. CONCLUSION .............................................................................................................. 13
22

23

24

25

26
27

28

                                                                    -i-                      DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                                           MOTION TO MODIFY PROTECTIVE ORDER
                                                                                                      Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 3 of 24



 1                                               TABLE OF AUTHORITIES

 2                                                                                                                             Page(s)

 3                                                                 Cases

 4   Avago Tech. Fiber IP (Singapore) PTE., Ltd. v. IPTronics, Inc.,
        No. C 10–02863, 2011 WL 5975243 (N.D. Cal. Nov. 29, 2001) .....................................7
 5
     Beckman Industries, Inc. v. Int’l Ins. Co.,
 6
        966 F.2d 470 (9th Cir. 1992) .........................................................................................6, 7
 7
     Foltz v. State Farm Mut. Auto. Ins. Co.,
 8      331 F. 3d 1122 (9th Cir. 2003) ................................................................................ passim

 9   In re Static Random Access Memory (SRAM) Antitrust Litig.,
         No. 07-MD-01819 CW, 2011 WL 5193479 (N.D. Cal. Nov. 1, 2011).......................7, 11
10
     Starline Windows Inc., et al v. Quanex Building Products Corp.,
11       No. C 15-cv-1282 WVG, 2016 WL 4485559 (S.D. Cal. June 10, 2016) ....................9, 10
12
     United Nuclear Corp. v. Cranford Ins. Co.,
13      905 F.2d 1424 (10th Cir. 1990) .......................................................................................12

14                                                     Rules and Regulations

15   Federal Rules of Civil Procedure,
        Rule 30(b)(6) ...................................................................................................................10
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                   - ii -                    DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                                           MOTION TO MODIFY PROTECTIVE ORDER
                                                                                                      Master File No. 3:14-cv-03264-JD
          Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 4 of 24



 1             Defendants KEMET Corporation, KEMET Electronics Corporation, TOKIN

 2   Corporation and TOKIN America, Inc. (collectively “TOKIN”), Panasonic Corporation,

 3   Panasonic Corporation of North America, SANYO Electric Co., Ltd., SANYO North

 4   America Corporation, AVX Corporation, Elna Co., Ltd, Elna America, Inc., Hitachi

 5   Chemical Co., Ltd., Hitachi AIC Inc., Hitachi Chemical Co. America, Ltd., Holy Stone

 6   Enterprise Co., Ltd., Milestone Global Technology, Inc., Matsuo Electric Co., Ltd.,

 7   Nichicon Corporation, Nichicon (America) Corporation, Nippon Chemi-Con Corporation,

 8   United Chemi-Con, Rubycon Corporation, Rubycon America Inc., Shinyei Kaisha, Shinyei

 9   Technology Co., Ltd., Shinyei Capacitor Co., Ltd., Shinyei Corporation of America, Inc.,

10   Taitsu Corporation, Taitsu America, Inc., and Vishay Polytech Co., Ltd. oppose the Motion

11   for Limited Modification of the February 17, 2005 Protective Order (“Motion”) filed by

12   Plaintiff Flextronics International USA, Inc. (“Flex”) on April 23, 2019 (MDL Dkt. No.

13   536-4).

14   I.        INTRODUCTION

15             This Motion is nothing more than an attempted end run around the discovery

16   proceedings in Flextronics International USA, Inc. v. Murata Manufacturing Co., Ltd., et

17   al., Case No. 5:19-cv-00078 EJD (N.D. Cal.) (“Flex Inductors Action”) and the related

18   class actions (collectively the “Inductors Litigation”). The Flex Inductors Action

19   commenced only four months ago. By contrast, the present multi-district litigation (the

20   “Capacitors Litigation”) commenced nearly five years ago and now consists of two class

21   actions, one on behalf of direct purchasers and the other on behalf of indirect purchasers,

22   and several direct actions brought by opt-out plaintiffs including Flex. Flex seeks to

23   modify the stipulated protective order here to allow Flex and “other litigants” to import all

24   discovery material from this Litigation that “referenc[es] inductors” into the Inductors

25   Litigation, without first attempting to take discovery in the Inductors Litigation (and

26   apparently without any notice to the producing parties as to exactly which of their
27   documents will be used). In contrast to the cases it cites, Flex does not contend that the

28   alleged conspiracy to fix inductor prices was the same as the alleged conspiracy to fix

                                                 -1-                DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                  MOTION TO MODIFY PROTECTIVE ORDER
                                                                             Master File No. 3:14-cv-03264-JD
        Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 5 of 24



 1   capacitor prices; and it offers no other explanation why, merely because discovery material

 2   in the Capacitors Litigation “references inductors,” that material would tend to prove or

 3   disprove the plaintiffs’ allegations in the Inductors Litigation. Indeed, this Court earlier

 4   refused to relate one of the Inductors putative class actions to this Litigation.

 5          There are only two defendant groups in the Inductors Litigation that are or were also

 6   defendants in this case: the TOKIN defendants and the Panasonic defendants. Subject to

 7   the ordinary discovery rules and procedures established in the Inductors Litigation, Flex

 8   and the class plaintiffs are free to seek discovery in those cases from the parties to this case.

 9   But Flex apparently wishes to avoid being subject to the case management of another judge

10   with respect to discovery scheduling and scope. Instead, Flex (and class plaintiffs) seek

11   one-stop shopping for discovery to be used in the Inductors Litigation without any

12   oversight by the Inductors court.

13          Further, Flex’s claim that modification of the protective order will avoid duplicative

14   discovery and thereby save time and reduce costs is unsupported. Flex has identified no

15   duplicative discovery that would be avoided if its Motion were granted. For example, Flex

16   has not identified any depositions, subpoenas, or document requests that it will forego if the

17   Court grants its Motion. That is probably because Flex has no intention of limiting its

18   discovery in the Inductors Litigation in any way whatsoever. Rather, Flex seeks an

19   advantage for itself and class plaintiffs in the Inductors Litigation by obtaining and using

20   without any vetting a vast pool of documents produced in this Litigation. As Flex knows, a

21   large number of the documents were produced in this action by entities that are not named

22   as defendants in the Inductors Litigation and are therefore ill-positioned to protect their

23   interests. Indeed, all of the producing parties – including many third parties not involved in

24   either the Inductors Litigation or in this case – produced documents in reliance on the

25   existing Protective Order. It would not be fair to change those rules now.

26          This Court should not condone Flex’s attempt to subvert the ordinary discovery
27   procedures and should deny its Motion.

28

                                                  -2-                DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                   MOTION TO MODIFY PROTECTIVE ORDER
                                                                              Master File No. 3:14-cv-03264-JD
           Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 6 of 24



 1   II.      STATEMENT OF FACTS

 2            A.     The Capacitors Litigation.

 3            The Capacitors Litigation arose out of government investigations around the world

 4   that began in or around April 2014. Consol. Third Am. Class Action Compl. and Compl. of

 5   Flextronics International USA, Inc. Dkt. No. 1831, ¶ 372. The Direct Purchaser Plaintiffs

 6   (“DPPs”) and the Indirect Purchaser Plaintiffs (“IPPs”) filed consolidated complaints on

 7   November 14, 2014. Dkt. Nos. 345 and 347. Flex filed its complaint on June 5, 2015,

 8   which was consolidated with the DPPs’ complaint on August 4, 2015. Dkt. No. 826. None

 9   of the Capacitors complaints contained any allegations about inductors.

10            The IPPs alleged two separate conspiracies based in Japan: the “electrolytic

11   capacitor cartel” and the “film capacitor cartel.” See Indirect Purchaser Pls.’ Fifth Consol.

12   Compl. Dkt. No. 1589, ¶ 139 (emphasis in original). Not all defendants are alleged to have

13   participated in both. The electrolytic capacitor cartel allegedly operated between April

14   2002 and December 2013 and included group meetings – known as “ECC,” “TC,”

15   “KCC/Hananoki,” “ATC,” and “MK” meetings – where members allegedly fixed the prices

16   of tantalum and aluminum electrolytic capacitors. Id. ¶¶ 140-147. Participants in the film

17   capacitor cartel allegedly fixed the prices of film capacitors between 1999 and 2009,

18   including at in-person gatherings referred to as “JFC,” “KL,” and “FF” meetings. Id.

19   ¶¶ 166-167. The IPP complaint named 28 defendants comprising 16 corporate defendant

20   families.1 The IPP complaint contained no allegations about inductors.

21            The DPPs alleged a single Asia-based conspiracy to fix the prices of film, tantalum,

22   and aluminum electrolytic capacitors beginning on January 1, 2002 and continuing to

23

24   1
      Elna Co., Ltd.; Elna America Inc.; Hitachi Chemical Co., Ltd.; Hitachi Chemical Co.
     America, Ltd.; Hitachi AIC Inc.; Matsuo Electric Co., Ltd.; Nippon Chemi-Con Corp.;
25   United Chemi-Con, Inc.; NEC TOKIN Corp.; NEC TOKIN America Inc., Nichicon Corp.;
26   Nichicon America Corp.; Nissei Electric Co. Ltd.; Nitsuko Electronics Corp.; Okaya
     Electric Industries Co., Ltd.; Panasonic Corp.; Panasonic Corp. of North America; Rubycon
27   Corp.; Rubycon America Inc.; SANYO Electric Co., Ltd.; SANYO Electronic Device
     (U.S.A.) Corp.; Shinyei Technology Co., Ltd.; Soshin Electric Co., Ltd.; Taitsu Corp.; and
28   Toshin Kogyo Co., Ltd.

                                                  -3-              DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                 MOTION TO MODIFY PROTECTIVE ORDER
                                                                            Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 7 of 24



 1   present day. See Consol. Third Am. Class Action Compl. and Compl. of Flextronics, Dkt.

 2   1831, ¶ 1. The DPP complaint named 42 defendants comprising 22 corporate defendant

 3   families.2 Flex sued a subset of those defendants. The DPP and Flex complaint contained

 4   no allegations about inductors.

 5          Discovery in this Litigation took place over the course of more than three years.

 6   Defendants produced more than 13 million documents, including documents from

 7   centralized and custodial files and transaction data. DPPs propounded more than 48 multi-

 8   part interrogatories to defendants collectively. IPPs propounded more than 12 multi-part

 9   interrogatories on defendants collectively. Flex propounded more than 20 multi-part

10   interrogatories on defendants collectively.

11          DPPs, IPPs, and Flex collectively took more than 75 depositions of party witnesses.

12   There has also been extensive expert discovery, which is on-going. As noted above,

13   TOKIN and Panasonic are the only defendants in both cases. TOKIN has produced six

14   witnesses for full-day depositions. Panasonic has produced 15 witness for 30 days of

15   depositions.

16          There has also been extensive third-party discovery. Plaintiffs and defendants

17   together have subpoenaed documents and/or depositions from over 10 third parties,

18   including Allied Electronics, Inc., Cornell Dubilier, EPCOS, Ernst & Young, Fry’s

19   Electronics, Inc., JEITA, Mouser Electronics, Inc., Newark Element 14, Sager Electronics,

20

21   2
      Panasonic Corporation; Panasonic Corporation of North America; Sanyo Electric Co.,
     Ltd.; Sanyo North America Corporation; NEC Tokin Corp.; NEC TOKIN America Inc.;
22
     KEMET Corporation; KEMET Electronics Corporation; Nippon Chemi-Con; United
23   Chemi-Con, Inc.; Hitachi Chemical Co., Ltd.; Hitachi AIC Inc.; Hitachi Chemical Co.
     America, Ltd.; Fujitsu Ltd.; Nichicon Corp.; Nichicon (America) Corp.; AVX Corp.;
24   Rubycon Corp.; ELNA Co., Ltd.; ELNA America Inc.; Matsuo Electric Co., Ltd.;
     TOSHIN KOGYO Co., Ltd.; Holy Stone Enterprise Co., Ltd.; Milestone Global
25   Technology, Inc.; Vishay Intertechnology, Inc.; ROHM Co., Ltd.; ROHM Semiconductor
26   U.S.A., LLC; Okaya Electric Industries, Co., Ltd.; Okaya Electric America Inc.; Taitsu
     Corp.; Taitsu America Inc.; Shinyei Kaisha; Shinyei Technology Co., Ltd.; Shinyei
27   Capacitor Co., Ltd.; Shinyei America, Inc.; Nitsuko Electronics Corp; Nissei Electric Co.,
     Ltd.; Soshin Electric Co., Ltd.; Soshin Electronics of America Inc.; Shizuki Electric Co.,
28   LTD.; American Shizuki Corporation.

                                                   -4-            DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                MOTION TO MODIFY PROTECTIVE ORDER
                                                                           Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 8 of 24



 1   and TTI, Inc.

 2          B.       Inductors Antitrust Litigation

 3          On January 9, 2018, Dependable Component Supply Corporation filed an action

 4   (No. 18-cv-00198) seeking to represent a putative class of direct purchasers of inductors.

 5   This was the first-filed action alleging antitrust violations with respect to the sale of

 6   inductors. Five other plaintiffs – Powerweb Inc., Lifetime Service Center, Inc., Cambridge

 7   Capital Corporation, Five Rivers, and Inductors Inc. – also filed putative class actions

 8   seeking to represent direct purchasers of inductors. Judge Davila ruled that those actions

 9   are related to each other. Dkt. Nos. 15, 19, 52, 80, 112 in In Re Inductors Antitrust

10   Litigation, et al., 18-cv-00198-EJD (the “Inductors Class Action”).

11          On February 8, 2018, Five Rivers moved to relate its case with the Capacitors

12   Litigation. This Court refused to do so. Dkt. No. 2081. On April 27, 2018, the Inductors

13   cases were consolidated, and the consolidated complaint was filed on July 2, 2018.

14   Inductors Class Action, Dkt. Nos. 124, 184.

15          On January 4, 2019, Flex filed a complaint against 20 defendants belonging to seven

16   corporate families, alleging violations of the antitrust laws with respect to the sale of

17   inductors.3 Of the seven defendant families named in the Capacitors Litigation, TOKIN

18   and Panasonic are the only two who are also named in either the Flex Inductors Action or

19   the Inductors Class Action, both of which have been related to each other. Inductors Class

20   Action, Dkt. No. 273.

21          Discovery in the Inductors Class Action has been focused and narrow and

22   commenced less than one year ago. Flex has not propounded any discovery in the Flex

23   Inductors Action.

24
     3
      Murata Manufacturing Co., Ltd.; Murata Electronics North America, Inc.; Murata Power
25   Solutions, Inc.; Panasonic Corporation; Panasonic Corporation Of North America;
26   Panasonic Electronic Devices Co. Ltd; Panasonic Industrial Devices Corporation Of
     America; Sagami Elec Co., Ltd.; Sagami America, Ltd.; Sumida Corporation; Sumida
27   Electric Co., Ltd.; Sumida America Components, Inc.; Taiyo Yuden Co., Ltd.; Taiyo Yuden
     (U.S.A.) Inc.; TDK Corporation; TDK-EPC Corporation; TDK Corporation of America;
28   TDK U.S.A. Corporation; TOKIN Corporation; and TOKIN America, Inc.

                                                  -5-                 DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                    MOTION TO MODIFY PROTECTIVE ORDER
                                                                               Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 9 of 24



 1   III.    ARGUMENT

 2           A.      Flex Has Not Met its Burden to Demonstrate Both Relevance and the
                     Discoverability of the Requested Material in the Collateral Litigation
 3

 4           In the Ninth Circuit, “a court should not grant a collateral litigant’s request [to

 5   modify a protective order] automatically.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.

 6   3d 1122, 1132 (9th Cir. 2003). Rather, the court that entered the protective order must

 7   “satisfy itself that the protected discovery is sufficiently relevant to the collateral litigation

 8   that a substantial amount of duplicative discovery will be avoided by modifying the

 9   protective order.” Id. at 1132. “[T]he collateral litigant must demonstrate [1] the relevance

10   of the protected discovery to the collateral proceedings and [2] its general discoverability

11   therein.” Id. Flex has not and cannot make this showing.4 Flex does not even address the

12   discoverability prong in its Motion. Moreover, even if Flex had established that documents

13   produced in the Capacitors Litigation were relevant, in a general sense, to the Inductors

14   Litigation (which it does not), it has done nothing to show that a substantial amount of

15   duplicative discovery will be avoided by the requested modification.

16                   1.      Flex Has Failed to Identify the Material at Issue

17           A threshold problem is that Flex does not identify the material or documents that it

18   seeks to carve out from the protective order’s restriction on use of “Protected Material.”

19   Instead, Flex asks this Court to modify the protective order to permit “documents

20   referencing inductors” to be used in the Flex Inductors Action “and related

21

22

23
     4
       Flex asserts that “[t]he party opposing modification bears the burden of showing good
24   cause for continuing the protection,” citing Beckman Industries, Inc. v. Int’l Ins. Co., 966
     F.2d 470, 472 (9th Cir. 1992) to support this point. Mot. at 4. First, Beckman does not so
25   hold. Beckman’s limited holding is that the balance of the interests in that case – including
26   the limited nature of the request (for six deposition transcripts) – weighed in favor of
     modifying the protective order, absent some further showing by the party opposing
27   modification. Regardless, Defendants cannot be expected to show “good cause” where
     Flex has failed to identify with particularity the documents impacted by its proposed
28   modification to the protective order.

                                                   -6-                 DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                     MOTION TO MODIFY PROTECTIVE ORDER
                                                                                Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 10 of 24



 1   proceedings . . . .” Mot. at 5;5 see Avago Tech. Fiber IP (Singapore) PTE., Ltd. v.

 2   IPTronics, Inc., No. C 10–02863, 2011 WL 5975243 EJD (PSG) (N.D. Cal. Nov. 29, 2001)

 3   (denying motion to modify protective order, in part, because the movant had not identified

 4   with any particularity the specific documents at issue).

 5           The requested modification is so broad it is unclear what discovery material would

 6   be impacted. None of the cases cited by Flex appears to implicate comparably broad

 7   categories or large volumes of documents.6 Flex does not explain how it plans to identify

 8   the material that “referenc[es] inductors” or how any of the defendants or non-parties that

 9   produced “Protected Material” in the Capacitors Litigation will know which of that

10   material Flex seeks to import into the Inductors Litigation. More than 13 million

11   documents have been produced in the Capacitors Litigation and more than 75 depositions

12   have been taken, and there is no dispute that “[t]he vast majority of this material has been

13   marked Confidential.” Mot. at 4. Flex ignores the volume of documents that could be

14   swept up by its proposed modification to the protective order in favor of conclusory

15   assertions that an unknown universe of documents is “sufficiently relevant” to the Inductors

16   litigation.

17

18
     5
       Flex never explicitly states that the “related proceedings” include the Inductors Class
19
     Action and later-filed related cases. In fact, Flex appears deliberately to have downplayed
20   the fact that the requested modification of the protective order would greatly expand access
     to highly confidential and competitively sensitive information to the class plaintiffs and any
21   other plaintiffs that may file inductors actions in the future.
     6
       See, e.g., Olympic Refining Co. v. Carter, 332 F.2d 260, 262 (9th Cir. 1964) (intervenors
22
     sought access to a limited set of documents filed under seal); Beckman Indus., Inc. v. Int’l
23   Ins. Co., 966 F.2d 470, 471 (9th Cir. 1992) (intervenors sought access to six deposition
     transcripts). In In re Dynamic Random Access Memory (DRAM) Antitrust Litig., where
24   “movants fail to set forth any particularized categories of documents being sought, but their
     request at times can be read to imply that movants are seeking access to all discovery
25   produced in the underlying litigation in its entirety,” the Court granted the modification to
26   the protective order only to the extent that “no party may prevent movants from obtaining
     access as a matter of course for use in the collateral actions. ” No. M 02-1486 PJH, 2008
27   WL 4191780, at *2-3 (N.D. Cal. Sept. 10, 2008) (emphasis in original). The Court further
     ruled that “[a]ny such access is permissible, however, only after the collateral courts have
28   decided upon the proper scope of discovery.” Id. (emphasis added).

                                                 -7-               DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                 MOTION TO MODIFY PROTECTIVE ORDER
                                                                            Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 11 of 24



 1                    2.       Flex Fails to Make a Showing of Relevance or Discoverability

 2          Flex’s argument with respect to relevance boils down to assertions that the

 3   Inductors Litigation and the Capacitors Litigation both involve electrical components, and

 4   that the two common sets of defendants (TOKIN and Panasonic) were supposedly involved

 5   in a conspiracy to fix the price of inductors “similar to the conspiracy alleged in this

 6   litigation.” Mot. at 7.

 7          Relevance hinges on “the degree of overlap in facts, parties, and issues between the

 8   suit covered by the protective order and the collateral proceedings.” Foltz, 331 F.3d at

 9   1132. In contrast to the cases cited by Flex in support of its motion, the two alleged

10   conspiracies are not the same.7 The alleged conspiracies involve different products that are

11   bought and sold in separate markets. Inductors are designed, manufactured, and sold to

12   unique customer specifications, and those unique sales transactions are not alleged to have

13   anything to do with the design, manufacture, or sale of capacitors. In addition, only

14   TOKIN and Panasonic are named in both the Inductors and Capacitors Litigations. The

15   remaining 20 defendant families named in the Capacitors Litigation are not defendants in

16   the Flex Inductors Action or the Inductors Class Action. Flex has not explained why those

17   defendants’ documents would be relevant to conspiracies in which they are not alleged to

18   have participated, not to mention those of the many third parties that produced documents

19   in Capacitors.

20          Further, the relevance or irrelevance of the four documents cherry-picked by Flex

21   and described in their Motion (at p. 7) do not provide a basis to modify the protective order

22   as to, potentially, millions of other documents and other materials produced in this case.

23

24

25   7
       In Kraszewski v. State Farm Gen. Ins. Co., the collateral litigation was about the same
26   allegedly discriminatory policies and practices as the primary litigation. 139 F.R.D. 156,
     160 (N.D. Cal. 1991). In DRAM, the collateral litigation was about “the same illegal price-
27   fixing conspiracy” as the primary litigation. 2008 WL 4191780, at *2 (emphasis added).
     Here, the alleged conspiracy in the Inductors Litigation is separate and distinct from the
28   conspiracy alleged in the Capacitors Litigation.

                                                  -8-                DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                   MOTION TO MODIFY PROTECTIVE ORDER
                                                                              Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 12 of 24



 1                  3.      A Substantial Amount of Duplicative Discovery Will Not be
                            Avoided
 2

 3          Flex claims that a substantial duplication of effort can be avoided by allowing it,

 4   and unspecified other litigants, to access and use the discovery record from this Litigation

 5   in the Inductors Litigation. Yet, Flex does not identify any duplicative discovery that will

 6   be avoided if the protective order is modified, such as corporate or individual depositions or

 7   document requests Flex will forego if its Motion is granted.8

 8          Moreover, Flex has not yet sought to take any discovery whatsoever in the Inductors

 9   Litigation. Subject to the ordinary discovery rules and procedures established in the

10   Inductors Litigation, Flex is free to seek discovery in that case from the parties to this case.

11   Moreover, the protective order provides Flex with the ability to request information

12   designated under it through discovery in the collateral action: Paragraph 8 establishes a

13   process by which Flex may seek discovery of confidential information disclosed by one

14   party from another party. Dkt. No. 563 at 10. See Starline Windows Inc., et al v. Quanex

15   Building Products Corp., No. C 15-cv-1282 WVG, 2016 WL 4485559 at *4 (S.D. Cal. June

16   10, 2016) (denying motion to intervene to modify protective order where “[n]othing in the

17   [stipulated protective order] prevents the [movants] from obtaining discovery in their state

18   cases” and where the “SPO outlines the process by which the [movants] may seek

19   discovery information that is designated as confidential in this action.”). The Capacitors

20   protective order also creates a process for challenging confidentiality designations.

21   Modification of the protective order is not necessary or warranted.

22

23

24
     8
      In DRAM, the court granted the motion to modify the protective order in part because “a
25   significant amount of duplicative discovery may be avoided” because, as noted above, the
26   cases involved “the same illegal price-fixing conspiracy.” 2008 WL 4191780, at *2 (N.D.
     Cal. Sept. 10, 2008) (emphasis added). Likewise, in Kraszewski, the court held that
27   modifying the protective order would allow the parties to avoid “promulgat[ing] discovery
     requests.” 139 F.R.D. at 160. Plaintiffs have not identified any such efficiency gains that
28   will be obtained by modifying the protective order in this case.

                                                  -9-                DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                   MOTION TO MODIFY PROTECTIVE ORDER
                                                                              Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 13 of 24



 1                   4.      The Motion Seeks to Circumvent the Discovery Proceedings in
                             the Inductors Litigation
 2

 3           “Requiring a showing of relevance prevents collateral litigants from gaining access

 4   to discovery materials merely to subvert limitations on discovery in another proceeding.”

 5   Foltz, 331 F.3d at 1132. Flex and the class plaintiffs have no right to obtain and use

 6   discovery materials that are immune from eventual discovery in the Inductors Litigation.

 7   Discovery in the Inductors Class Action is proceeding in phases and in a measured fashion,

 8   particularly given that the Court has not yet ruled on the pending motion to dismiss. The

 9   parties in the Flex Inductors Action stipulated that defendants’ response to the complaint

10   shall not be due until 60 days after the Court’s ruling on a motion to dismiss in the

11   Inductors Class Action. Flex Inductors Action, Dkt. No. 27 at 2. Further, the Inductors

12   class action plaintiffs agreed to “stay depositions, except for Federal Rule of Civil

13   Procedure 30(b)(6) depositions concerning certain matters, and any discovery concerning

14   grand jury proceedings” until June 18, 2019. See Inductors Class Action, Dkt. No. 260 at 1.

15   The requested modification to the protective order would potentially provide the class

16   plaintiffs access to discovery that they agreed they would not seek at this time.

17           As the court bluntly stated in Starline, in which it denied a motion to allow movant

18   to intervene to modify a protective order: “If the [movant] wants discovery to prosecute

19   their cases . . . they should conduct discovery the good old fashioned way – propound it on

20   the parties in the [other] case[].” 2016 WL 4485559, at *4. Here, it appears that Flex seeks

21   to avoid any adverse discoverability determinations that the Inductors court might make

22   and import wholesale all discovery from this Litigation into the Inductors Litigation before

23   any such determinations can be made. That is improper.

24           In short, Flex has not met its burden to demonstrate the relevance of the materials it

25   seeks to carve out from the protective order, and it has not even attempted to address the

26   discoverability of those materials in the collateral litigation.
27

28

                                                  - 10 -              DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                    MOTION TO MODIFY PROTECTIVE ORDER
                                                                               Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 14 of 24



 1          B.      The Requested Modification of the Protective Order Would Undermine
                    the Reliance Interests of Defendants
 2

 3          In considering the request to modify, the Court must also “weigh the countervailing

 4   reliance interest of the party opposing modification against the policy of avoiding

 5   duplicative discovery.” Foltz, 331 F.3d at 1133. As stated, no showing has been made that

 6   a substantial amount of discovery will be avoided if the Court grants the requested

 7   modification to the protective order. Yet, modification of the protective order would

 8   undermine the reliance interest of defendants.

 9          Defendants carefully negotiated the terms of the protective order in this action

10   before any significant discovery commenced. They then produced vast amounts of highly

11   confidential and competitively sensitive information in reliance on the terms of the

12   protective order, never expecting that their documents, data, and information might be

13   dumped wholesale into other litigation.

14          If granted, the Motion would undermine the settled expectations about

15   confidentiality under which the parties in this action have been litigating for years.

16   Protective orders “reduc[e] conflict over discovery and facilitat[e] the flow of information

17   through discovery . . . [C]hanging the ground rules later is to be avoided because

18   protective orders that cannot be relied upon will not foster cooperation through discovery.”

19   In re Static Random Access Memory (SRAM) Antitrust Litig., No. 07-MD-01819 CW, 2011

20   WL 5193479, at *6 (N.D. Cal. Nov. 1, 2011). The protective order in Capacitors applies

21   only to material the parties affirmatively designated as confidential or highly confidential

22   and creates a process for challenging overbroad or otherwise improper designations. The

23   parties relied on the protective order when they produced sensitive information, served

24   confidential discovery responses, and provided confidential deposition testimony.9 The

25

26   9
       Flex contends that defendants’ reliance interest is diminished because the protective order
27   is a “blanket order.” Mot. at 7-8. Not so. The order itself provides: “The parties
     acknowledge that this Order does not confer blanket protections on all disclosures or
28   responses to discovery and that the protection it affords from public disclosure and use
                                                                                       (continued…)
                                                 - 11 -             DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                  MOTION TO MODIFY PROTECTIVE ORDER
                                                                            Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 15 of 24



 1   prejudice to defendants would be compounded because Flex’s proposed amendment to the

 2   protective order is so sweeping: it would give all parties to the Flex Inductors Action and

 3   related proceedings broad and vaguely specified access to confidential material in the

 4   Capacitors Litigation, regardless of whether it is relevant to the collateral proceedings.

 5          C.      The Requested Modification of the Protective Order Would Impinge On
                    the Rights of Third Parties
 6

 7                  1.      Capacitors Defendants Not Named in Inductors Litigation

 8          Modification of the protective order would affect not only the TOKIN and

 9   Panasonic defendants but also several entities that are current or former defendants in this

10   Litigation but are not named as defendants in the Inductors Litigation. These entities

11   produced their commercially sensitive sales data and pricing information, strategic

12   information, technical information, and other confidential information in reliance on the

13   promise of the parties and the Court that their rights would be protected and their data

14   secure. One factor that may weigh in favor of granting a request to modify a protective

15   order is that the parties in the collateral action can raise specific relevance and privilege

16   objections in that action. Foltz, 331 F.3d at 1133; United Nuclear Corp. v. Cranford Ins.

17   Co., 905 F.2d 1424, 1428-1429 (10th Cir. 1990) (“because defendants . . . are parties to the

18   collateral suits, they have both the interest and standing to raise in those courts any

19   relevancy or privilege objections to the production of any materials.”). As noted above,

20   only two of the Capacitors defendants are parties in the Inductors Litigation – the other 20

21   defendant families are not. These 20 defendant families will have little if any ability to

22   police the use of their confidential documents in the Inductors Litigation.

23                  2.      Entities Not Named as a Party to Either Litigation

24          In addition, third parties who produced documents and provided deposition

25   testimony in the Capacitors Litigation but who were never part of the Capacitors Litigation

26
27   (…continued)
     extends only to the information or items that are entitled to confidential treatment under the
28   applicable legal principles.” Dkt. No. 563 at 1 (emphasis added).

                                                  - 12 -             DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                   MOTION TO MODIFY PROTECTIVE ORDER
                                                                              Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 16 of 24



 1   and are not a part of the Inductors Litigation may also be impacted by the requested

 2   modification. More than 10 entities fall into this category. They each provided discovery

 3   in the Capacitors Litigation pursuant to a third-party subpoena and in reliance on the

 4   existing Protective Order. To our knowledge, none of those third parties have been given

 5   notice of the pending Motion and the risk to their confidential information. They, too, will

 6   be similarly ill-positioned to protect their rights and interests in the Inductors Litigation.

 7            D.     If the Court is Inclined to Grant Flex’s Motion, it Should Impose
                     Safeguards
 8

 9            Flex fails to identify with any specificity the materials from this action that will be

10   impacted by its requested modification of the protective order. That is reason enough to

11   deny the Motion. But should the Court grant the Motion, it should, at a minimum, require

12   that Flex identify to the producing parties by Bates number each document that Flex claims

13   falls within the sweep of its proposed modification so that the producing parties are on

14   notice of the universe of documents at issue and may take all appropriate steps to attempt to

15   preserve their rights with respect to those documents.

16   IV.      CONCLUSION

17            For the foregoing reasons, Flex’s motion to modify the protective order should be

18   denied

19   Dated: May 7, 2019.

20                                          PILLSBURYOWINTHROP SHAW PITTMAN LLP
                                            ROXANE A.c POLIDORA
21                                          JACOB R. SORENSEN
                                                         t
                                            LAURA C. HURTADO
                                                         o
22
                                            Four Embarcadero
                                                         b       Center, 22nd Floor
23                                          San Francisco,
                                                         e CA 94111
                                                         r
24                                          By:             /s/ Laura C. Hurtado
                                                         _
25                                                       _
                                            Attorneys for, Defendants
26
                                            KEMET CORPORATION, KEMET ELECTRONICS
27                                          CORPORATION, 2       TOKIN CORPORATION and
                                            TOKIN AMERICA,
                                                         0        INC.
28                                                       0
                                                         7
                                                  - 13 -              DEFS. OPPOSITION TO FLEXTRONICS’S
                                                                    MOTION TO MODIFY PROTECTIVE ORDER
                                                                              Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 17 of 24



 1   Dated: May 7, 2019.

 2                               WINSTON &   O STRAWN LLP
                                 Jeffrey Kessler
                                             c (pro hac vice)
 3                               A. Paul Victor
                                             t (pro hac vice)
                                 Molly Donovan
                                             o (pro hac vice)
 4
                                 Martin C. Geagan
                                             b      (pro hac vice)
 5                               200 Park Avenue
                                             e
                                 New York, NYr 10166-4193
 6                               Telephone: (212) 294-6700
                                 Facsimile: (212)
                                             _     294-4700
 7                               jkessler@winston.com
                                             _
                                 pvictor@winston.com
                                             ,
 8
                                 mmdonovan@winston.com
 9                               mgeagan@winston.com
                                             2
                                             0
10                               WINSTON &   0 STRAWN LLP
                                 Ian L. Papendick
                                             7    (SBN 275648)
11                               101 California Street
12                               San Francisco, CA 94111
                                 Telephone: (415) 591-1000
13                               Facsimile: (415) 591-1400
                                 ipapendick@winston.com
14
                                 By:            /s/ Jeffrey L. Kessler
15

16
                                 Attorneys for Defendants
17                               PANASONIC CORPORATION, PANASONIC
                                 CORPORATION OF NORTH AMERICA, SANYO
18                               ELECTRIC CO., LTD., and SANYO NORTH
                                 AMERICA CORPORATION
19

20

21

22

23

24

25

26
27

28

                                       - 14 -             DEFS. OPPOSITION TO FLEXTRONICS’S
                                                        MOTION TO MODIFY PROTECTIVE ORDER
                                                                   Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 18 of 24



 1   Dated: May 7, 2019.

 2                               MINTZ LEVIN O COHN FERRIS GLOVSKY AND
                                 POPEO P.C.c
 3                               Bruce D. Sokler
                                             t
                                 Robert G. Kidwell
                                             o
 4
                                 701 Pennsylvania
                                             b      Avenue NW, Suite 900
 5                               Washington,eDC 20004
                                 bdsokler@mintz.com
                                             r
 6                               RGKidwell@mintz.com
                                             _
 7                               MINTZ LEVIN _ COHN FERRIS GLOVSKY AND
                                 POPEO P.C.,
 8
                                 Evan S. Nadel
 9                               44 Montgomery
                                             2 Street, 36th Floor
                                 San Francisco,
                                             0 CA 94104
10                               enadel@mintz.com
                                             0
                                             7
11                               By:            /s/ Bruce D. Sokler
12

13                               Attorneys for Defendant
                                 AVX CORPORATION
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                       - 15 -           DEFS. OPPOSITION TO FLEXTRONICS’S
                                                      MOTION TO MODIFY PROTECTIVE ORDER
                                                                 Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 19 of 24



 1   Dated: May 7, 2019.

 2                               WILMER CUTLER
                                             O       PICKERING HALE AND
                                 DORR LLP c
 3                               Heather S. Nyong’o
                                             t
                                 Chris Johnstone
                                             o
 4
                                 950 Page Mill
                                             b Road
 5                               Palo Alto, CA
                                             e 94304
                                 Heather.Nyongo@wilmerhale.com
                                             r
 6                               Chris.Johnstone@wilmerhale.com
                                             _
 7                               WILMER CUTLER
                                             _       PICKERING HALE AND DORR
                                 LLP         ,
 8
                                 Thomas Mueller (pro hac vice)
 9                               Christopher Megaw
                                             2      (pro hac vice)
                                 Lauren Ige (pro
                                             0 hac vice)
10                               1875 Pennsylvania
                                             0     Ave NW
                                 Washington,7DC 20006
11                               Thomas.Mueller@wilmerhale.com
12                               Chris.Megaw@wilmerhale.com
                                 Lauren.Ige@wilmerhale.com
13
                                 WILMER CUTLER PICKERING HALE AND DORR
14                               LLP
                                 Margaret O’Grady (pro hac vice)
15                               60 State Street
16                               Boston, MA 02109
                                 Margaret.OGrady@wilmerhale.com
17
                                 By:            /s/ Heather S. Nyong’o
18

19                               Attorneys for Defendants
20                               ELNA CO., LTD. and ELNA AMERICA, INC.

21

22

23

24

25

26
27

28

                                       - 16 -            DEFS. OPPOSITION TO FLEXTRONICS’S
                                                       MOTION TO MODIFY PROTECTIVE ORDER
                                                                  Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 20 of 24



 1   Dated: May 7, 2019.

 2                               JONES DAYO
                                 Jeffrey A. LeVee
                                              c
 3                               Eric P. Ensont
                                 Kelly M. Ozurovich
                                              o
 4
                                 555 South Flower
                                              b     Street, 50th Floor
 5                               Los Angeles,e CA 90071
                                 jlevee@jonesday.com
                                              r
 6                               epenson@jonesday.com
                                 kozurovich@jonesday.com
                                              _
 7                                            _
                                 By:          , /s/ Jeffrey A. LeVee
 8

 9                                           2
                                 Attorneys for
                                             0 Defendants
10                               HOLY STONE  0 ENTERPRISE CO, LTD.,
                                 MILESTONE   7 GLOBAL TECHNOLOGY,INC., and
11                               VISHAY POLYTECH CO., LTD.
12
     Dated: May 7, 2019.
13
                                 K&L GATES    O LLP
14                               Michael E. Martinez
                                              c
                                 Lauren N. Donahue
                                              t
15                               Steven M. Kowal
                                              o
                                 Brian J. Smith
                                              b
16                               70 W. Madisone Street, Suite 3100
17                               Chicago, IL r60602
                                 michael.martinez@klgates.com
18                               lauren.donahue@klgates.com
                                              _
                                 steven.kowal@klgates.com
                                              _
19                               brian.j.smith@klgates.com
                                              ,
20                               By:          2 /s/ Michael Martinez
21                                            0
                                              0
22                               Attorneys for7 Defendants
                                 NICHICON CORPORATION and NICHICON
23                               (AMERICA) CORPORATION
24

25

26
27

28

                                       - 17 -             DEFS. OPPOSITION TO FLEXTRONICS’S
                                                        MOTION TO MODIFY PROTECTIVE ORDER
                                                                   Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 21 of 24



 1   Dated: May 7, 2019.

 2                               PAUL, WEISS,O RIFKIND, WHARTON &
                                 GARRISONcLLP
 3                               Charles F. Rule
                                             t
                                 Joseph J. Bial
                                             o
 4
                                 2001 K Street,
                                             b NW
 5                               Washington,eDC 20006-1047
                                 rrule@paulweiss.com
                                             r
 6                               jbial@paulweiss.com
                                             _
 7                               KAUFHOLD_ GASKIN LLP
                                 Steven Shea ,Kaufhold
 8
                                 388 Market St, Suite 1300
 9                               San Francisco,
                                             2 CA 94111
                                 skaufhold@kaufholdgaskin.com
                                             0
10                                           0
                                 By:         7 /s/ Joseph J. Bial
11

12
                                 Attorneys for Defendants
13                               NIPPON CHEMI-CON CORPORATION and UNITED
                                 CHEMI-CON, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      - 18 -         DEFS. OPPOSITION TO FLEXTRONICS’S
                                                   MOTION TO MODIFY PROTECTIVE ORDER
                                                              Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 22 of 24



 1   Dated: May 7, 2019.

 2                               SHEARMAN     O & STERLING LLP
                                 Djordje Petkoski
                                              c    (admitted pro hac vice)
 3                               David A. Higbee
                                              t    (admitted pro hac vice)
                                 Ryan Shoreso(admitted pro hac vice)
 4
                                 Mark G. Weissb (admitted pro hac vice)
 5                               Deke Shearon e (admitted pro hac vice)
                                 401 9th St., NW
                                              r
 6                               Washington, D.C. 20004
                                 djordje.petkoski@shearman.com
                                              _
 7                               david.higbee@shearman.com
                                              _
                                 ryan.shores@shearman.com
                                              ,
 8
                                 mark.weiss@shearman.com
 9                               deke.shearon@shearman.com
                                              2
                                              0
10                               SHEARMAN     0 & STERLING LLP
                                 John Cove 7
11                               535 Mission Street, 25th Floor
12                               San Francisco, California 94105
                                 john.cove@shearman.com
13
                                 By:            /s/ Djordje Petkoski
14

15                               Attorneys for Defendants
16                               RUBYCON CORPORATION and RUBYCON
                                 AMERICA INC.
17

18

19

20

21

22

23

24

25

26
27

28

                                       - 19 -             DEFS. OPPOSITION TO FLEXTRONICS’S
                                                        MOTION TO MODIFY PROTECTIVE ORDER
                                                                   Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 23 of 24



 1   Dated: May 7, 2019.

 2                               DENTONS US   O LLP
                                 Gaspare J. Bono
                                              c
 3                               Claire Maddoxt
                                 Leslie Barryo
 4
                                 1900 K Street,
                                              b NW
 5                               Washington,eDC 20006
                                 Email: gap.bono@dentons.com
                                              r
 6                               claire.maddox@dentons.com
                                 leslie.barry@dentons.com
                                              _
 7                                            _
                                 DENTONS US   , LLP
 8
                                 Andrew S. Azarmi
 9                               One Market 2Plaza, Spear Tower, 24th Floor
                                 San Francisco,
                                              0 California 94105
10                               Email: andrew.azarmi@dentons.com
                                              0
                                              7
11                               By:            /s/ Gaspare J. Bono
12

13                               Attorneys for Defendants
                                 SHINYEI KAISHA, SHINYEI TECHNOLOGY CO.,
14                               LTD., SHINYEI CAPACITOR CO., LTD. and
                                 SHINYEI CORPORATION OF AMERICA, INC.
15

16   Dated: May 7, 2019.

17                               BONA LAWOPC
                                 Jarod M. Bona
                                             c
18                               Aaron R. Gott
                                             t
                                 4275 Executive
                                             o Square, Suite 200
19                               La Jolla, CAb92037
                                 Email: jarod.bona@bonalawpc.com
                                             e
20                               aaron.gott@bonalawpc.com
                                             r
21
                                 By:         _ /s/ Jarod M. Bona
22                                           _
                                             ,
23                               Attorneys for Defendants
                                 TAITSU CORPORATION
                                             2              and TAITSU AMERICA,
24
                                 INC.        0
25                                           0
                                             7
26
27

28

                                       - 20 -            DEFS. OPPOSITION TO FLEXTRONICS’S
                                                       MOTION TO MODIFY PROTECTIVE ORDER
                                                                  Master File No. 3:14-cv-03264-JD
       Case 3:14-cv-03264-JD Document 2314 Filed 05/07/19 Page 24 of 24



 1   Dated: May 7, 2019.

 2                               DENTONS US  O LLP
                                 Bonnie Lau c
 3                               One Market tPlaza, 24th Fl.
                                 San Francisco,
                                             o CA 94105
 4
                                 Tel: (415) 882-5000
                                             b
 5                               bonnie.lau@dentons.com
                                             e
                                             r
 6
                                 By:         _ /s/ Bonnie Lau
 7                                           _
                                             ,
 8
                                 Attorneys for Defendants
 9                               MATSUO ELECTRIC
                                             2          CO., LTD.
                                             0
10                                           0
                                             7
11                               WILSON SONSINI GOODRICH & ROSATI
12                               Chul Pak
                                 Jeffrey C. Bank
13                               Justin A. Cohen
                                 1301 Avenue of the Americas, 40th Floor
14                               New York, New York 10019
                                 Telephone: (212) 497-7758
15                               Facsimile: (212) 999-5899
16
                                 WILSON SONSINI GOODRICH & ROSATI
17                               Jeff VanHooreweghe
                                 One Market Plaza
18                               Spear Tower, Suite 3300
                                 San Francisco, California 94105
19                               Telephone: (415) 947-2046
                                 Facsimile: (415) 947-2099
20

21

22                               By:            /s/ Chul Pak

23
                                 Attorneys for Defendants
24
                                 HITACHI CHEMICAL CO., LTD., HITACHI AIC
25                               INC., AND HITACHI CHEMICAL CO. AMERICA,
                                 LTD.
26
27

28

                                       - 21 -            DEFS. OPPOSITION TO FLEXTRONICS’S
                                                       MOTION TO MODIFY PROTECTIVE ORDER
                                                                  Master File No. 3:14-cv-03264-JD
